Citation Nr: 1729577	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a left knee injury, with degenerative changes, in excess of 10 percent.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3. Entitlement to service connection for a left ankle disability, including as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1986 to June 1987.  She was also in the United States Naval Reserve from December 1988 to November 2008, and served a period of active duty for training from September 1993 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in the June 2017 Appellate Brief, the Veteran has raised a claim of entitlement to TDIU in connection with her left knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim, and for the purpose of clarity, has separately captioned the issue on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Rating for Left Knee Disability

Although additional delay is regrettable, the Board finds remand necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

First, the Veteran contends that she is entitled to higher initial ratings for her service-connected left knee disability; however, the Board finds that the VA examination reports of record for this claim are inadequate in light of Correia v. McDonald.  28 Vet. App. 158, 168 (2017); see 38 C.F.R. § 19.9.

For the increased rating claim, the Veteran was last provided a VA examination to determine the severity of her left knee disability in March 2016.  Subsequent to that examination, however, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. at 168.  

Thus, the Court's holding in Correia establishes that additional requirements must be met prior to finding that a VA examination is adequate; however, a review of the claims file reveals that the previous VA examination reports (the March 2016 examination and a January 2010 examination) fall short of the requirements, as they do not include the requisite testing, such as range of motion testing for passive range of motion, and they do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination that comports with the mandate of Correia is necessary.

Total Disability Rating Based on Individual Unemployability (TDIU)

Next, the Board finds the issue of entitlement to TDIU inextricably intertwined with the increased rating claim for the left knee disability, as the criteria for TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  Thus, the Board remands the TDIU claim as well. 

Service Connection for Left Ankle Disability

Finally, VA is obliged to provide an examination or obtain a medical opinion based on a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See id.

Here, a June 2010 post-service treatment record shows that the Veteran currently has ankle disabilities, which include moderate degenerative arthritis in the subtalar region, edema within the talus, and small effusions within the ankle and subtalar joints.  See July 2010 VA medical records.  In denying her claim, the RO had focused on the ankle injuries the Veteran sustained outside of her period of active duty for training, including an ankle sprain she incurred on May 18, 1997.  See April 2010 Rating Decision.  However, the Board finds credible the Veteran's contention, which she has maintained since the filing of her application for compensation, that she sustained an initial ankle injury much earlier, specifically in the same 1993 incident that caused her to injure her left knee (which is currently service-connected) during her period of active duty for training:

The initial [ankle] injury occurred while on a 2 mile run with the Navy at Camp Pendleton, on a dirt rock gravel pathway.  My sprain[ed] left ankle was the initial injury.  The following morning my left knee had swollen to the point I could not get my cammy pants on.  I was transported to the Marines hospital.  I think my left ankle has been overlooked due to the severity of my knee.  In the last six years my ankle/knee has increasingly gotten worse. 

May 2011 Form 9; see also September 2008 Application for Compensation Benefits; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Based on the foregoing, the Board remands the service connection claim for an ankle disability for a VA examination and etiology medical opinion.  See McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.

2. Schedule the Veteran for a VA examination to ascertain the severity of her service-connected left knee disability.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition. 

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's claimed left ankle disability[s].  All test and studies deemed necessary shall be performed. The examiner should be provided with the Veteran's claims file, including a copy of this remand. 
For each current disability identified, the examiner is specifically instructed to provide the following information:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's left ankle disability(s) BEGAN IN or is related to her period of active duty or active duty training (September 1993 to October 1993), yes or no?  

In providing a response to subsection (a), the examiner is specifically instructed to review the Veteran's lay statements, including those found in the May 2011 VA Form 9. 

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's ankle disability(s) was CAUSED BY HER SERVICE-CONNECTED LEFT KNEE DISABILITY, yes or no?  

(c) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's current ankle disability(s) was CHRONICALLY WORSENED (AGGRAVATED BEYOND ITS NATURAL PROGRESSION) BY HER SERVICE-CONNECTED LEFT KNEE DISABILITY, yes or no?

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims, including the claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




